Exhibit 10.4

 

TRADEMARK LICENSE EXTENSION AGREEMENT

 

This Extension Agreement dated as of August 1, 2005 is by and between Hallmark
Licensing, Inc. (“Hallmark Licensing”) and Crown Media United States, LLC
(“Crown US”).

 

WHEREAS, Crown US and Hallmark Licensing have previously entered into that
certain Movie Channel Trademark License Agreement between the parties dated as
of January 1, 2004 as extended as of August 1, 2004 (the “License Agreement”);
and

 

WHEREAS, the parties desire to further extend the term of the License Agreement;

 

NOW, THEREFORE, Crown US and Hallmark Licensing hereby agree as follows:

 

1.                                       The term of the License Agreement shall
be extended for an additional period terminating on September 1, 2006, subject
to any earlier termination pursuant to the terms of the License Agreement.

 

2.                                       Hallmark Hall of Fame shall no longer
be included as a Licensed Mark and Section 1(b) shall be eliminated in its
entirety.

 

3.                                       All other terms and conditions of the
License Agreement will remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Extension Agreement as
of the date set forth above.

 

 

HALLMARK LICENSING, INC.

 

 

By:

 

Deanne R. Stedem

 

 

Title:

 

Vice President

 

 

 

CROWN MEDIA UNITED STATES, LLC

 

By:

 

C. Stanford

 

 

Title:

 

Vice President

 

 

--------------------------------------------------------------------------------